Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED subject to the approval of the Court that the market value or price at the time of exportation of the cotton cloth covered by the invoice and entry specified above at which such or similar merchandise was freely offered for sale to .all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for its exportation to the United States including all costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was 16 Deutsche Marks per meter packed and that there was no higher foreign value for such or similar merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 16 deutschemarks per meter, packed.
Judgment will be entered accordingly.